Citation Nr: 9915151	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
status post open-heart surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served in the National Guard, to include a period 
of active duty for training from January 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for status post open heart surgery.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.  In March 1999, the veteran testified at 
a hearing over which the undersigned Board Member presided.


REMAND

In October 1995, the RO denied the veteran's claim for 
service connection for the heart disorder on the basis that 
his claim was not well grounded.  

A review of the record reveals in August 1974, the RO denied 
service connection for mitral valve disease, status post open 
heart surgery.  The veteran was notified of this decision, 
but did not appeal, and thus it became final. See 38 U.S.C.A. 
§ 7105(c) (West 1991).  Accordingly, the issue is properly 
stated as whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for status post open-heart surgery. 
The veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998). 
In Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999), held that that in making a 
determination as to whether new and material evidence has 
been submitted to reopened a previously denied final 
decision, a three step process is required.  It must first be 
determined whether new and material evidence has been 
submitted.  If new and material evidence has been submitted, 
it must be determined whether, immediately upon reopening, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

In his March 1999 testimony before a Board Member sitting at 
Boston, Massachusetts, the veteran and his representative 
indicated that the veteran was treated for his heart disorder 
at the Boston City Hospital (now known as the Boston Medical 
Center) in 1966 and from May 1974 to the present.  It was 
also indicated that the veteran was treated at the San 
Francisco General Hospital from 1976 to 1987.  

A review of the record does not reflect that the aforestated 
medical evidence has ever been associated with the veteran's 
claims file.  As such, the Board finds that, in the interest 
of ensuring his receipt of procedural due process, the 
foregoing development be undertaken prior to further 
disposition of this matter.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his heart disorder prior 
and subsequent to service, to include 
from the Boston City Hospital (now known 
as the Boston Medical Center) and from 
the San Francisco General Hospital.  


The RO should notify the veteran that he 
may submit additional evidence and 
argument in support of his claim. See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  Evidence which would be 
beneficial in reopening his claim would 
include a medical opinion which tends to 
show that his heart disorder was 
aggravated by service

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the issue of whether 
new and material evidence sufficient to 
reopen the veteran's claim for 
entitlement to service connection for a 
heart disability described as mitral 
valve disease, status post open heart 
surgery has been received, to include 
consideration of Hodge, and Elkins, if 
appropriate.

If the benefit sought remains denied, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case which includes the appropriate law and 
regulations concerning new and material evidence.  

The veteran and his representative should be given an 
opportunity to respond.Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









